Jordan, Justice.
Appellant (former wife) filed a petition for modification of child support "because of the substantial increase in the income” of the appellee (former husband).
On December 17, 1970, appellant and appellee entered into an agreement fixing alimony, child custody and support for the minor children. The appellee’s income in 1970 was $18,000 per year. On January 21, 1971, a final judgment of divorce was entered incorporating therein the agreement of December 17, 1970. The appellee’s income for the year 1971 was $14,000 per year. For the year 1975 and at the time of the hearing in the trial court the appellee’s income was $18,000 per year.
The trial court concluded that since the husband was earning $18,000 immediately prior to the decree (at the time the parties entered into the agreement) and was earning the same amount at the time of the hearing, no change in financial condition from the date of the decree to date of trial was shown and the petition was denied.
Under these facts we find no error and affirm.

Judgment affirmed.


All the Justices concur.